DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 9-20, 23, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Jensen et al., US 2016/0112811 A1 (previously cited and hereafter Jensen), in view of Hansen, US 2013/0094683 A1 (previously cited), and further in view of Nielsen et al., US 2004/0037442 A1 (previously cited and hereafter Nielsen).
claim 1, Jensen teaches a binaural hearing system comprising a hearing aid for each ear of the user, and the system receives acoustic sounds and output sound with spatial cues (see Jensen, abstract, ¶ 0002-0003, and 0011).  For the features: 
“A binaural hearing system comprising: 
a binaural hearing device having 
a first housing configured to be worn at a first ear of a user of the binaural hearing system, the first housing accommodating a first set of microphones that is configured to provide a first set of microphone output signals,”

Jensen teaches a hearing system (28) with a first hearing aid (10) having a housing, such as a Behind-the-Ear (BTE) unit (42) or any other hearing aid style (e.g., ITE, RITE, ITC, CIC, etc.), such that a first housing part (42) is configured to be worn at a first ear of a user (44), and the first housing part has a first set of microphones (12 and 14) that outputs a first set of microphone output signals (58 and 60) (see Jensen, ¶ 0004, 0065, 0067-0068, and 0072, figure 1, units 10, 12, 14, 58, and 60, and figure 2, units 10, 42, and 44);
“a second housing configured to be worn at a second ear of the user, the second housing accommodating a second set of microphones that is configured to provide a second set of microphone output signals,”

Jensen teaches the hearing system (28) with a second hearing aid (10’) having a second housing part (42’) is configured to be worn at a second ear of a user (46), and the second housing part shares the same configuration as the first housing, such that the second housing also has a set of microphones (12 and 14) that anticipates the second set of microphones that outputs a second set of microphone output signals (58 and 60) (see Jensen, ¶ 0065, 0067-0068, and 0072, figure 1, units 10, 12, 14, 58, and 60, figure 2, units 10’, 42’, and 46); 
“a first output transducer configured to convert a first transducer audio signal into a first auditory output signal for reception by an auditory system of the user when the user wears the first housing at the first ear, and”

Here, Jensen teaches a first output transducer (20) that is part of a housing (e.g., ITE, ITC, and/or CIC) that converts an electrical signal (64) to a first auditory output signal (66) for the user to hear (see 
“a second output transducer configured to convert a second transducer audio signal into a second auditory output signal for reception by the human auditory system when the user wears the second housing at the second ear;” 

Last with respect to the binaural device, Jensen teaches a second output transducer (20) that is part of the second housing (e.g., ITE, ITC, and/or CIC) that converts an electrical signal (64) to a second auditory output signal (66) for the user to hear in the other ear (see Jensen, ¶ 0004, 0065, 0067-0068, and 0072, figure 1, units 10, 20, 64, and 66, and figure 2, units 10, 10’, 46, and 52).
With respect to the binaural hearing system comprising:
“an electronic monaural signal receiver configured to receive an electronic monaural signal provided by a monaural signal transmitter, wherein the electronic monaural signal is based on sound emitted by a sound source that is located at a distance to the user;”

Jensen teaches an electronic monaural signal receiver (i.e., a hearing aid’s antenna (16)) that receives an electronic monaural signal (i.e., a wireless signal (26)) transmitted by a monaural signal transmitter (i.e., a remote unit (30)), where the electronic monaural signal (26) is based on sound emitted by a sound source (i.e., speech from a second user (72) at a distance from the user (48) is picked up by the remote unit’s microphone (68)) (see Jensen, ¶ 0065 and 0072-0073, figure 1, units 10, 16, and 26, figure 3, units 10, 10’, 26, 30, 68, 70, and 72, and figure 4, units 10, 16, 26, 30, 62, 68, and 74).
	Last, with respect to Jensen and the binaural hearing system comprising:
“a binaural filter configured to process the electronic monaural signal with transfer function(s) … for provision of the first and second transducer audio signals to the first and second output transducers, respectively, whereby the electronic monaural signal is perceivable by the user as arriving from the sound source” 

Jensen teaches a binaural filter (i.e., a processing unit (34)) to process the electronic monaural signal (62), because the processing unit applies head-related transfer functions (HRTFs)(78 and/or 78’) to create the output signals (64) for the user to perceive the sound source direction (see Jensen, ¶ 0080-0082 and figure 7, units 20, 34, 36, 58, 60, 62, 64, 66, 76, 78, and 78’)
, and to provide estimator output(s)” and does not appear to teach “wherein the direction of arrival estimator that is configured to correlate the first set and the second set of microphone output signals with the electronic monaural signal and to provide the estimator output(s), is located in only one of the first housing and the second housing.”
Hansen teaches a listening system adapted for real-time communication providing spatial information in an audio stream, where the listening system comprises a binaural listening system comprising listening devices for the left and right ears of the user, such as hearing aids, headsets, etc. (see Hansen, abstract and ¶ 0003).  Similar to Jensen, Hansen teaches a binaural listening system comprising hearing aids for the left and right ears (see Hansen, ¶ abstract, 0003, 0018, 0030-0032, 0104, and 0116, and figures 1-3a and 7, units LD1 and LD2).  Hansen teaches a wireless microphone, such that a speaker using the wireless microphone transmits a target signal of the speaker to the binaural hearing aids (see Hansen, ¶ 0102-0103 and 0109, figure 1, units M, S, Amic(f,t), Rt(f), LD1, and LD2, and figure 4b, units ADD, MIC, TS, Tx, ANT, and WL), and also teaches a receiver in the hearing aids for receiving the wireless microphone signal, such that the hearing aids receive the wireless microphone signal via radio and the acoustic signal from the person using the wireless microphones via the microphones of the two hearing aids (see Hansen, ¶ 0102-0103, and 0109-0110, figure 1, units M, S, L, Rt(f), AL(f,t), AR(f,t), LD1, and LD2, and figure 4b, units LD, MU, TRU, ANT, Rx/Tx, WL, and AC).  
Importantly, Hansen teaches that direction of arrival (DOA) information is obtained from the delay difference between the common reference signal received by radio and each acoustic path to the left and the right ear (see Hansen, ¶ 0022, 0043, and 0114-0115, and figure 6c, units LD-1, ALU, and COR-CNT).  Next, Hansen teaches that the binaural hearing aids each use an HRTF, such that an appropriate HRTF is chosen based on the estimator output(s) (i.e., a current angle of incidence (AngC)) the estimator output(s) (see Hansen, ¶ 0081-0083 and 0115, and figure 6c, signal ‘AngC’ and unit ‘HRTF’).  Additionally, the combination of Jensen and Hansen makes obvious the feature wherein, the “binaural filter configured to process the electronic monaural signal with transfer function(s) based on the estimator output(s) for provision of the first and second transducer audio signals to the first and second output transducers, respectively, whereby the electronic monaural signal is perceivable by the user as arriving from the sound source” because Hansen teaches that the estimator output(s) (i.e., the angle of incidence (AngC or PHI)) is used to select the appropriate HRTF (i.e., HRTF(PHI)) (see Jensen, ¶ 0080-0082 in view of Hansen, ¶ 0115 and figure 6c, signals ‘INwd’, ‘AngC’ and ‘OUT’ and unit ‘HRTF’).
However, the combination of Jensen and Hansen does not appear to teach the feature “wherein the direction of arrival estimator that is configured to correlate the first set and the second set of microphone output signals with the electronic monaural signal and to provide the estimator output(s), is located in only one of the first housing and the second housing.”
Nielsen teaches a synchronized binaural hearing system (see Nielsen, abstract).  With respect to the above features of claim 1, Nielsen teaches an embodiment of the synchronized binaural hearing system where only one of the hearing aids has a digital signal processor (DSP) and the single DSP processes both data signals for the left and right hearing aids (see Nielsen, ¶ 0028).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify the wherein the direction of arrival estimator that is configured to correlate the first set and the second set of microphone output signals with the electronic monaural signal and to provide the estimator output(s), is located in only one of the first housing and the second housing” because Nielsen makes obvious to perform the processing in only one of the hearing aids to reducing the amount of parts in the binaural hearing system, and this further makes obvious that the direction of arrival estimator resides in a single component of the binaural hearing system, because the DOA estimation performed by the ALU, or ALU-SPU, can be performed in a single component, such as the single DSP taught by Nielsen in order to reduce parts of the system (see Hansen, ¶ 0113, 0115, figure 5C, unit ALU-SPU, and figure 6C, units ALU and COR-CNT, in view of Nielsen, ¶ 0028).
Regarding claim 2, see the preceding rejection with respect to claim 1 above.  The combination makes obvious the “binaural hearing system according to claim 1, wherein the binaural hearing system is configured to receive the sound emitted by the sound source, so that at least a part of the first and second sets of microphone output signals corresponds to the electronic monaural signal” because the combination makes obvious a person as the sound source, where the microphone transmits a monophonic signal to the hearing aids, and the left and right microphone arrays produce output signals corresponding to that monaural or monophonic signal (see Jensen, ¶ 0065-0067 in view of Hansen, ¶ 0102 and figure 1, units S and M).
Regarding claim 3, see the preceding rejection with respect to claim 1 above.  The combination makes obvious the “binaural hearing system according to claim 1, wherein the direction of arrival estimator is configured to estimate a direction of arrival of the sound by : cross-correlating microphone output signal(s) from the first set of microphone output signals with the electronic monaural signal for 
Regarding claim 4, see the preceding rejection with respect to claim 1 above.  The combination makes obvious the “binaural hearing system according to claim 1, wherein the direction of arrival estimator is configured to determine whether the sound source is located in front of the user or behind the user” because Hansen makes obvious that the DOA parameters, such as the time lags, are compared to determine if the user has rotated 180 degrees with respect to the speaker, such that it is obvious to use these time lags to determine if the sound source, or speaker, is in front of the user or behind the user (see Hansen, ¶ 0022 and 0120, and figures 10a and 10b).
Regarding claim 9, see the preceding rejection with respect to claim 1 above.  The combination makes obvious the “binaural hearing system according to claim 1, wherein the direction of arrival estimator is configured to estimate a direction of arrival based on an interaural time difference” because Hansen teaches that the DOA estimation uses the difference between the acoustic paths to the left and right hearing aids, such that the delay is an interaural time delay or difference (see Hansen, ¶ 0014, 0022, and 0026).
Regarding claim 10, see the preceding rejection with respect to claim 1 above.  The combination makes obvious the “binaural hearing system according to claim 1, wherein the first and second transducer audio signals provisioned by the binaural filter are: phase shifted with relation to each other 
Regarding claim 11, see the preceding rejection with respect to claim 1 above.  The combination makes obvious the “binaural hearing system according to claim 1, wherein the transfer function(s) corresponds with a Head Related Transfer Function” because Hansen teaches that the system uses HRTFs based on the estimated DOA (see Hansen, ¶ 0115 and figure 6c).
Regarding claim 12, see the preceding rejection with respect to claim 1 above.  The combination makes obvious the “binaural hearing system according to claim 1, wherein the binaural filter is configured to process the electronic monaural signal in a plurality of frequency channels” because Hansen teaches that the system uses analysis and synthesis filter banks for decomposing the input signals into frequency sub-bands and recomposing the filtered frequency sub-bands into a filtered output signal, such that the HRTF is applied in different sub-bands (see Hansen, ¶ 0109-0110 and 0114-0115, figure 4b, units A-FB, ALU, and S-FB, and figure 6c, units ‘ALU’ and ‘HRTF’).
Regarding claim 13, see the preceding rejection with respect to claim 1 above.  The combination makes obvious the “binaural hearing system according to claim 1, further comprising a head tracker configured to be mounted at a head of the user for provision of a tracking signal containing information regarding a head movement of the user” because Jensen teaches the use of a head tracker mounted at the head of the user to improve the sound spatialization by stabilizing the output with respect to the user’s head movements (see Jensen, ¶ 0039 and 0103), and Hansen makes obvious that the system 
Regarding claim 14, see the preceding rejection with respect to claim 1 above.  The combination makes obvious the “binaural hearing system according to claim 1, further comprising a hearing loss processor that is configured to compensate for a hearing loss of the user” because Hansen teaches a signal processing unit (SPU) in a hearing aid for applying noise reduction, amplification, compression, or other algorithms for enhancement of the input signal, makes obvious that the SPU in the hearing aid is a hearing loss processor (see Hansen, ¶ 0111-0112 and 0116, and figures 5b and 7, unit SPU). 
Regarding claim 15, see the preceding rejection with respect to claim 1 above.  The combination makes obvious the binaural hearing system of claim 1, and likewise makes obvious a “method of processing an electronic monaural signal in a binaural hearing system” with these features.  Specifically, the combination makes obvious:
“A method of processing an electronic monaural signal in a binaural hearing system having a first set of microphones worn at a first ear of a user of the binaural hearing system, and a second set of microphones worn at a second ear of the user, the method comprising:
correlating (1) a first set of microphone output signals provided by the first set of microphones and a second set of microphone output signals provided by the second set of microphones, respectively, with (2) the electronic monaural signal, for provision of output(s);” 

Herein, Jensen teaches the hearing system (28) with a first and second hearing aid (10 and 10’) each having a housing, such as a Behind-the-Ear (BTE) unit (42 and 42’) or any other hearing aid style (e.g., ITE, RITE, ITC, CIC, etc.), such that the housing parts (42 and 42’) are configured to be worn at the first and second ears of a user (44 and 46), and each housing part comprises the first and second set of microphones (12 and 14) that outputs the first and second set of microphone output signals (58 and 60), respectively, and Jensen teaches that the system performs a method for processing an electronic monaural signal (i.e., a wireless signal (26)) transmitted by a monaural signal transmitter (i.e., a remote unit (30)) (see Jensen, ¶ 0004, 0065, 0067-0068, and 0072-0073, figure 1, units 10, 12, 14, 16, 26, 58, and 60, figure 2, units 10, 10’, 42, 42’, 44, and 46, figure 3, units 10, 10’, 26, 30, 68, 70, and 72, and 
The combination further makes obvious that the method comprising:
“processing the electronic monaural signal with transfer function(s) based on the output(s);”

Herein, Hansen teaches that the electronic monaural signal is processed with an HRTF that is selected based on the DOA estimator’s output (i.e., the angle of incidence (AngC or PHI) is used to select HRTF(PHI)) (see Hansen, ¶ 0081-0083 and 0115, and figure 6c, AngC and HRTF).
Next, the combination makes obvious the feature:
“wherein the first set of microphones is located in a first housing of a first housing device, the second set of microphones is located in a second housing of a second housing device; and”

Because Jensen teaches the two housings, where each housing has a set of microphones located therein (see Jensen, ¶ 0004, 0065, 0067-0068, and 0072, figure 1, units 10, 12, 14, 58, and 60, and figure 2, units 10, 10’, 42, 42’, 44, and 46).
	Last, the combination makes obvious the feature:
“wherein the act of correlating (1) the first set of microphone output signals provided by the first set of microphones and the second set of microphone output signals provided by the second set of microphones, respectively, with (2) the electronic monaural signal, for provision of the output(s), is performed by a direction of arrival estimator located in only one of the first housing and the second housing.”


Regarding claim 16, see the preceding rejection with respect to claim 15 above.  The combination makes obvious the “method according to claim 15, further comprising cross-correlating (1) microphone output signal(s) from the first set of microphone output signals and microphone output signal(s) from the second set of microphone output signals, respectively, with (2) the electronic monaural signal, for provision of first and second sets of filtered microphone output signals, respectively” because Hansen makes obvious the step where the output signals are delayed to align them in time (see Hansen, ¶ 0114 and figure 6c, units INmd and INwd).
Regarding claim 17, see the preceding rejection with respect to claim 16 above.  The combination makes obvious the “method according to claim 16, wherein in the first set of filtered microphone output signals, at least a part of the first set of microphone output signals corresponding to the electronic monaural signal has been enhanced; and wherein in the second set of filtered microphone output signals, at least a part of the second set of microphone output signals corresponding to the electronic monaural signal has been enhanced” because the combination makes obvious that the time aligned signals have been processed with HRTFs for the user to perceive the direction of the sound source (see Hansen, ¶ 0111-0112 and 0114-0116, and figures 5a-5b, 6c, and 7).
claim 18, see the preceding rejection with respect to claims 4 and 16 above.  The combination makes obvious the “method according to claim 16, further comprising determining whether a sound source associated with the electronic monaural signal is located in front of the user or behind the user” because Hansen teaches that the DOA parameters, such as the time lags, are compared to determine if the user has rotated 180 degrees with respect to the speaker, such that it is obvious to use these time lags to determine if the sound source, or speaker, is in front of the user or behind the user (see Hansen, ¶ 0022 and 0120, and figures 10a and 10b).
Regarding claim 19, see the preceding rejection with respect to claim 1 above.  The combination makes obvious the “binaural hearing system according to claim 1, wherein the direction of arrival estimator resides in a single component of the binaural hearing system” because Nielsen makes obvious that the DOA estimation performed by the ALU, or ALU-SPU, such as taught by Hansen, can be performed in a single component, such as the single DSP taught by Nielsen, in order to reduce parts of the system (see Hansen, ¶ 0113, 0115, figure 5C, unit ALU-SPU, and figure 6C, units ALU and COR-CNT, in view of Nielsen, ¶ 0028).
Regarding claim 20, see the preceding rejection with respect to claim 19 above.  The combination makes obvious the “binaural hearing system according to claim 1, wherein the binaural filter resides in a single component of the binaural hearing system” because Nielsen makes obvious that that the filtering performed by the ALU, or ALU-SPU, such as taught by Hansen, can be performed in a single component, such as the single DSP taught by Nielsen, in order to reduce parts of the system (see Hansen, ¶ 0113, 0115, figure 5C, unit ALU-SPU, and figure 6C, units ALU and HRTF, in view of Nielsen, ¶ 0028).
Regarding claim 23, see the preceding rejection with respect to claim 1 above.  The combination makes obvious the “binaural hearing system according to claim 1, wherein the binaural filter that is configured to process the electronic monaural signal with the transfer function(s) based on the 
Regarding claim 26, see the preceding rejection with respect to claim 15 above.  The combination makes obvious the “method according to claim 15, wherein the act of processing the electronic monaural signal with the transfer function(s) based on the output(s), is performed for provision of first and second transducer audio signals respectively for a first output transducer of the first hearing device and a second output transducer of the second hearing device, and is performed by a binaural filter located in the one of the first hearing device and the second hearing device” because Nielsen makes obvious that that the filtering performed by the ALU, or ALU-SPU, such as taught by Hansen, can be performed in a single component, such as the single DSP taught by Nielsen, in order to reduce parts of the system, and therefore it is obvious to place the single component in one of the first and second housing (see Hansen, ¶ 0113 and 0115, figure 5C, unit ALU-SPU, and figure 6C, units ALU and HRTF, in view of Nielsen, ¶ 0028).

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Jensen, Hansen, and Nielsen as applied to claim 4 above, and further in view of Jensen et al., US 2017/0105074 A1 (previously cited and hereafter Oticon).
Regarding claim 5, see the preceding rejection with respect to claim 4.  The combination of Hansen, Jensen, and Nielsen makes obvious the “binaural hearing system according to claim 4, wherein 
Oticon teaches a hearing device and system for localization of a sound source (see Oticon, abstract).  In particular, Oticon teaches a hearing device that uses a front and rear microphone to determine if a sound source is in front or behind the user based on the time of arrival of the sound source to each microphone (see Oticon, ¶ 0025 and 0053, and figure 1B, units FM_L,R and RM_L,R).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify the combination of Jensen, Hansen, and Nielsen with the teachings of Oticon to quickly determine if the sound source is in front or behind the user.  Therefore, the combination of Jensen, Hansen, Nielsen, and Oticon makes obvious the additional feature, “wherein the direction of arrival estimator is configured to determine whether the sound source is located in front of the user or behind the user based on a sign of the first time-lag” because the combination teaches that the time of arrival for the front microphone is compared to the time of arrival for the rear microphone, and the combination makes obvious that the comparison is a difference between the time of arrivals, such that a positive value would indicate a direction in front/rear of the user and a negative value would indicate the opposite (see Hansen, ¶ 0022 and 0120 in view of Oticon, ¶ 0025).
Regarding claim 6, see the preceding rejection with respect to claim 5.  The combination makes obvious the “binaural hearing system according to claim 5, wherein the direction of arrival estimator is .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Jensen, Hansen, Nielsen, and Oticon as applied to claim 6 above, and further in view of Mejia et al., US 2011/0293108 A1 (previously cited and hereafter Mejia).
Regarding claim 7, see the preceding rejection with respect to claim 6 above.  The combination makes obvious the “binaural hearing system according to claim 6”.  However the combination does not appear to teach a cross-correlation between the left hearing aid’s first set of microphone output and the right hearing aid’s second set of microphone output.
Mejia teaches a system and method for producing a directional output signal (see Mejia, abstract).  In particular, Mejia teaches a quick method for determining if the sound source is directly in front (i.e., in the medial plane) of the listener and/or directly to the side (i.e., in the lateral plane) of the listener using the cross-correlation and auto-correlation signals (see Mejia, ¶ 0027 and 0046-0047, and figure 2).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify the combination of Jensen, Hansen, Nielsen, and Oticon with the teachings of Mejia for the purpose of quickly determining if the sound source is directly in front or to the side of the listener (see Mejia, ¶ 0027).  Therefore the combination makes obvious the additional feature “wherein the direction of arrival estimator is configured to determine a second time-lag at which a result of a cross-correlation of microphone output signal(s) from the first set of microphone output signals with .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Jensen, Hansen, and Nielsen as applied to claim 1 above, and further in view of Mejia.
Regarding claim 8, see the preceding rejection with respect to claim 1 above.  The combination makes obvious the “binaural hearing system according to claim 1”.  However the combination does not appear to teach a cross-correlation between the left hearing aid’s first set of microphone output and the right hearing aid’s second set of microphone output.
Mejia teaches a system and method for producing a directional output signal (see Mejia, abstract).  In particular, Mejia teaches a quick method for determining if the sound source is directly in front (i.e., in the medial plane) of the listener and/or directly to the side (i.e., in the lateral plane) of the listener using the cross-correlation and auto-correlation signals (see Mejia, ¶ 0027 and 0046-0047, and figure 2).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify the combination of Jensen, Hansen, and Nielsen with the teachings of Mejia for the purpose of quickly determining if the sound source is directly in front or to the side of the listener (see Mejia, ¶ 0027).  Therefore the combination makes obvious the additional feature “wherein the direction of arrival estimator is configured to cross-correlate microphone output signal(s) from the first set of microphone output signals with microphone output signal(s) from the second set of microphone output . 

Allowable Subject Matter
Claims 24-25 and 27-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Oesch et al., US 2013/0259237 A1 (previously cited), teaches a hearing assistance system and method, where an angular localization is estimated from received RF signals and the estimate is used for mimicking the natural hearing impression of the sound source originating from a specific direction (see abstract and ¶ 0020); and 
Ma, US 2015/0289063 A1 (previously cited), teaches a hearing aid with improved localization of a monaural signal source, where a DOA estimate is calculated based on correlations and an HRTF is selected based on the DOA to improve the localization of the sound source (see abstract and ¶ 0119-0127).

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel R Sellers whose telephone number is (571)272-7528.  The examiner can normally be reached on Mon - Fri 10:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan S Tsang can be reached on (571)272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/Daniel R Sellers/Examiner, Art Unit 2653          

/FAN S TSANG/Supervisory Patent Examiner, Art Unit 2653